COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
                                              
NOS. 2-05-091-CR
                                                  
    2-05-092-CR
                                         
 
TIMOTHY WAYNE 
BAKER                                                       APPELLANT
  
V.
 
THE STATE OF TEXAS                                                                  STATE
 
----------
FROM 
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion To Withdraw Appeal” in each case.  
The motions comply with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No 
decision of this court having been delivered before we received these motions, 
we grant the motions and dismiss these appeals.  See id.; Tex. R. App. P. 43.2(f).
 
 
                                                                  PER 
CURIAM
 
 
PANEL D:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 11, 2005

NOTES
1.  See Tex. 
R. App. P. 47.4.